350 Mass. 637 (1966)
216 N.E.2d 111
BERNARD BANE
vs.
SUPERINTENDENT OF BOSTON STATE HOSPITAL.
Supreme Judicial Court of Massachusetts, Suffolk.
April 6, 1966.
April 28, 1966.
Present: WILKINS, C.J., SPALDING, CUTTER, KIRK, & SPIEGEL, JJ.
Bernard Bane, pro se.
Willie J. Davis, Special Assistant Attorney General, for the respondent.
WILKINS, C.J.
The prayer in this petition for a writ of mandamus is that the respondent superintendent of the Boston State Hospital be commanded to permit the petitioner to examine, and to obtain copies of, the records of the petitioner's involuntary "admission and detention" at that hospital in 1963. The petitioner appealed from a denial of the petition.
The Boston State Hospital is under the control of the Department of Mental Health. G.L.c. 19, § 5. Its records are subject to G.L.c. 111, § 70. The petitioner relies upon § 70, as amended by St. 1945, c. 291. That statute in its present form, however, is as amended through St. 1964, c. 653, which contains an exception expressly excluding from inspection by a patient or his attorney the records of "a *638 hospital or clinic under the control of the department of mental health."
The petitioner contends that St. 1964, c. 653, was enacted in violation of Senate Rule 50,[1] but the violation is not conceded. In any event, the statute cannot be thus impugned in a court of law. Field v. Clark, 143 U.S. 649, 672. Sears v. Treasurer & Recr. Gen. 327 Mass. 310, 321. Weeks v. Smith, 81 Maine, 538, 547. 81 C.J.S., States, § 39.
There has been no violation of art. 5 of the Declaration of Rights of the Constitution of the Commonwealth.
Order denying petition affirmed.
NOTES
[1]  "No motion or proposition of a subject different from that under consideration shall be admitted under the color of an amendment."